   Case: 1:17-cv-07938 Document #: 55 Filed: 11/16/18 Page 1 of 4 PageID #:528



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


DAVID MUELLER,

                         Plaintiff,

           v.
                                                  Case No. 17 C 7938
CITY OF JOLIET; BRIAN BENTON,
in his official and                           Judge Harry D. Leinenweber
individual capacity as the
CHIEF OF POLICE; and EDGAR
GREGORY, in his individual
capacity,

                      Defendants.


                                   ORDER
     Plaintiff’s Motion to Reconsider (Dkt. No. 33) is denied.
Defendants’     Motion    to   Dismiss   Count   I   of   the   First    Amended
Complaint (Dkt. No. 37) is granted. The Court declines to exercise
jurisdiction     to   determine    the   applicability     of   the     IMLAA    to
Plaintiff’s case or to determine the applicability of the State
Mandates Act, 30 ILCS 805/1 et seq., to the IMLAA.                 Defendants’
Motion to Strike (Dkt. No. 48) is denied.

                                STATEMENT
     Plaintiff, an employee of the Joliet Police Department, has
sued the City and its Chief and Deputy Chief of Police for
allegedly violating the Uniformed Service Members Employment and
Reemployment Act, 38 U.S.C. § 4311 (“USERRA”) (Count I), and the
Illinois Military Leave of Absence Act, 5 ILCS 325/1 (“IMLAA”)
(Count II).     The Court dismissed Count I of the original Complaint
on the basis that Plaintiff did not come under the coverage of the
USERRA and declined to exercise supplemental jurisdiction on Count
      Case: 1:17-cv-07938 Document #: 55 Filed: 11/16/18 Page 2 of 4 PageID #:529



II, the state law IMLAA claim.                      Plaintiff filed a Motion to
Reconsider       the     dismissal     of     the    USERRA     claim    or,    in    the
alternative, to file a First Amended Complaint.                   The Court granted
leave to file the First Amended Complaint, and Defendants responded
by objecting to reconsideration and with a Motion to Dismiss Count
I of the First Amended Complaint.                     The facts are not really
disputed so that the real questions before the Court are ones of
law.
        The   undisputed      facts    have    been    clearly    laid   out    in    the
parties’ filings and in the Court’s previous Memorandum Opinion.
Mueller v. City of Joliet, No. 17 C 7938, 2018 WL 2045451, at *1-
2 (N.D. Ill. May 2, 2018).              Briefly, the Plaintiff, a member of
the National Guard, received deployment orders requiring him to
report for active full-time duty to the Illinois National Guard
Counter Drug Task Force.              The orders were executed by Richard J.
Hayes, Jr., the State Adjutant General, on behalf of the Governor
of Illinois. Plaintiff was informed by his superiors at the Police
Department that he only qualified for “unpaid leave of absence”
during his deployment, which reduced his compensation during his
leave because his National Guard pay was less than his municipal
pay.      Plaintiff contends that this decision violates the USERRA
and/or the IMLAA.            Defendants’ position, with which the Court
agreed, was that the USERRA did not apply because Plaintiff was on
in-state service while on duty with the National Guard.
        The legal dispute between the parties therefore involves the
interpretation          of   the   words    “federal       authority”     and    “state
authority.”        This legal issue goes back to the twin purposes of
the National Guard.           When operating under federal authority, the
member is under the direction of the President of the United States
and     performs    a    federal      function      such   as   suppression      of   an


                                           - 2 -
   Case: 1:17-cv-07938 Document #: 55 Filed: 11/16/18 Page 3 of 4 PageID #:530



insurrection or assisting in the case of national emergencies such
as national disasters.      On the other hand, when the member is under
state authority he is under the direction of the Governor or his
designee and performs a state function, such as riot control or
enforcement of state criminal law.           Here, Plaintiff, as a member
of a state drug interdiction task force, was attempting to enforce
a state criminal law.      This limitation is clearly delineated in 32
U.S.C. § 112, under which, for a state to qualify for federal
funding for drug interdiction, a state must certify (1) that the
counter drug operations are to be conducted while the personnel
are not involved in federal service, (2) the use of the National
Guard is authorized by and is consistent with State law, and (3)
the Governor of the State has determined that plan activities serve
a state law enforcement purpose.              The obvious reason for the
certification requirement is to comply with the Posse Comitatus
Act (“PCA”), 18 U.S.C. § 1385, which prohibits the use of the Army
or Air Force in enforcing state criminal laws.                When a National
Guard is under federal service, it is considered a part of the
Army.    The cases are legion in which guardsmen are utilized as
members of anti-drug task forces and provide evidence in subsequent
drug prosecutions.       In such cases, defendants routinely endeavor
to have testimony and evidence suppressed as obtained in violation
of the PCA.     In all cases where the Guard has been called into
duty by the State, such defenses have failed because the members
of the National Guard were under state service rather than federal
service.    See Gilbert v. United States, 165 F.3d 470, 474 (6th
Cir. 1999); accord United States v. Hutchings, 127 F.3d 1255, 1258
(10th Cir. 1997); United States v. Benish, 5 F.3d 20, 26 (3rd Cir.
1993).




                                     - 3 -
   Case: 1:17-cv-07938 Document #: 55 Filed: 11/16/18 Page 4 of 4 PageID #:531



     Plaintiff     argues     that   the     guardsmen’s     annual    training
activities and homeland security activities are under federal
authority.    This is true, but the purpose of such activities is to
ensure that the National Guard is ready if needed for federal
services, and such training is required by the Act of the President
of the United States.       Thus, members who are undergoing annual or
periodic training may be in federal service and thus qualify for
the protection of the USSERA.         This is not the case here.




                                             Harry D. Leinenweber, Judge
                                             United States District Court

Dated: 11/16/2018




                                     - 4 -
